INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Hong requested the interview to discuss an agenda and a proposed amendment to claim 1 (hereinafter the “Agenda”), a copy of which is attached to this Interview Summary.
Mr. Hong proposed amendments to claim 1 in order to overcome the outstanding rejection under 35 U.S.C. §103.  Examiners did not agree the proposed amendments to claim 1 in the Agenda would overcome the outstanding rejections but rather maintained the art cited in the rejections continued to read on the proposed changes.
Nevertheless, Examiners agreed with observations in the Agenda regarding the structure of the first protrusion with respect to the case.  Particularly, Examiners agreed that Cho, relied upon in the rejection to teach the protrusions, did not disclose or teach the first protrusion and the case integrally formed and made from the same material.  Thus, Examiners suggested adding language to the claims such that the first protrusion and the case are “integrally formed from the same material” and believed this limitation would overcome at the least the outstanding art rejections.  
While the parties discussed their positions and further agreed in the manner as discussed above, no final agreement as to the claims or their patentability thereof were made during the interview.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992